Citation Nr: 0619940	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  99-11 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for defective vision of 
the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1994, as discussed in a November 2000 Board 
remand.  In April 2003, the veteran appeared at a hearing 
held at the RO (i.e., Travel Board hearing) before Judge 
Robin.  Due to a partially inaudible tape of the hearing, a 
Board videoconference hearing was held in January 2004 before 
Judge Kane.  In view of the fact that two Veterans Law Judges 
have held hearings on the matters on appeal, this is a 
decision by a panel of three Veterans Law Judges. See 38 
U.S.C.A. § 7102, 7107(c).  

In June 1989, while the veteran was on active duty, 
laboratory studies disclosed the veteran's cholesterol to be 
241, and his triglycerides to be 837, with an assessment of 
hyperlipidemia noted.  Service connection for high 
cholesterol and high triglycerides was denied by the RO in 
February 1999 on the basis that they were laboratory findings 
only and not disabilities.  The claim was denied again, after 
a review pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), in July 2001, but it is 
unclear if the RO responded to the veteran's July 2001 
statement that he had not received the VCAA letter.  

Moreover, the file contains medical evidence, such as a June 
1998 report of a private dermatologist, diagnosing eruptive 
xanthomas due to high triglycerides and high cholesterol.  
Similarly, the 2005 expert opinion, discussed below, 
indicated that the veteran's eye condition was likely due to 
hypertension and/or hyperlipidemia, and the VHA opinion in 
April 2006 noted that in this case, hyperlipidemia was a 
disease which could result in disability.  Because there is 
no RO decision on appeal as to the issue of service 
connection for hyperlipidemia, the Board does not have 
jurisdiction over the issue at this time.  In view of the 
above factors, however, the issue of entitlement to service 
connection for hyperlipidemia is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Hypertension was first manifested several years after 
service, and is unrelated to service-connected hydradenitis.

2.  Defective vision of the left eye, diagnosed as optic 
atrophy of the left eye and/or glaucoma, was first manifested 
several years after service, and is unrelated to service-
connected hydradenitis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred therein, 
and was not proximately due to or the result of service-
connected hydradenitis.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Defective vision of the left eye was not incurred in or 
aggravated by active service, and was not proximately due to 
or the result of service-connected hydradenitis.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  In addition, "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet.App. 439 
(1995).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A.  Hypertension

In written statements and in testimony at his Board hearings, 
the veteran contends that he was treated for hypertension in 
service.  He also contends that hypertension is secondary to 
his service-connected skin condition.  

Service medical records do not show a diagnosis of 
hypertension during service.  As to actual blood pressure 
readings, for VA evaluation purposes, hypertension means that 
the diastolic blood pressure is predominantly 90 or greater, 
or the systolic blood pressure is 160 or greater.  See 
38 C.F.R. § 4.104, Code 7101, Note 1 (2005).  The veteran's 
blood pressure as recorded on his entrance examination was 
118/72.  Service medical records show blood pressure readings 
recorded on over 30 occasions during the veteran's active 
duty.  Of these, a blood pressure in January 1980 of 130/90 
was noted.  In April 1982, the blood pressure was 130/90 and 
in November 1982.  In March 1985, the veteran's blood 
pressure was 130/92.  Otherwise, the systolic blood pressure 
readings ranged from 92 (in March 1977) to 134 (in November 
1981), and diastolic blood pressure ranged from 58 (in May 
1978) to 88 (in November 1981 and April 1987).  The latest 
blood pressure reading was 132/88 in April 1987.  

Subsequent to service, VA treatment records show a blood 
pressure of 106/62 obtained in September 1990.  In March 
1991, the veteran's blood pressure was 152/81.  In September 
1991, a blood pressure reading of 151/98 was obtained.  

In April 1994, the veteran's blood pressure was noted to be 
177/103.  At that time, a history of high blood pressure 
without treatment, apparently in service, was noted.  Private 
and VA medical records dated in 1995 show the veteran's 
treatment for hypertension.  

In May 2001, the veteran underwent a VA examination.  The 
examiner reviewed the claims file, and noted two incidents of 
mild elevation of diastolic blood pressure in service, in 
January 1980 and in April 1982.  The examiner commented that 
on both of these occasions, there were other reasons for the 
presence of the mildly elevated blood pressure.  In the 
first, there was fever and mild tachycardia.  In the second 
the veteran as noted to be in pain.  The examiner stated that 
the service medical records were otherwise negative for 
elevated blood pressure.  The veteran gave a history of 
treatment for hypertension beginning in 1993.  After an 
examination, which included an electrocardiogram, an exercise 
treadmill, laboratory studies, and a chest X-ray, the 
diagnosis was well-controlled hypertension without evidence 
of complications.  The examiner concluded that the veteran's 
hypertension was not service-related.

Neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of this medical 
evaluation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

Private medical records of treatment of the veteran's feet, 
dated in September 1999, note a history of high blood 
pressure "related to enlistment."  Similarly, a VA 
physician in April 2000 wrote that the veteran said he had 
been treated for hypertension in service.  No further comment 
was offered.  Medical evidence which is simply information 
recorded by the examiner "unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'"  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  Thus, these statements are outweighed by 
the other evidence, in particular, the service medical 
records and the May 2001 VA examination report, which 
included detailed findings and a review of the claims file.  

The veteran also claims that hypertension is secondary to his 
service-connected skin condition, hydradenitis, which has 
been evaluated 30 percent disabling since 1996.  In support 
of this contention, he has submitted two letters from L. 
Harris, M.D., dated in April 2000 and August 2000.  In April 
2000, Dr. Harris, a VA physician, wrote that the veteran's 
skin condition and hypertension were two separate entities.  
In August 2000, she wrote that the recurrences of the skin 
condition caused pain, which could directly increase blood 
pressure, and that "[s]ince there is a cause and effect 
relationship" between the skin condition and hypertension, 
he was requesting service connection.

In correspondence dated in August 2001, D. Shupp, M.D., wrote 
that he treated the veteran for his skin condition, and that 
the pain and discomfort due to active hydradenitis could 
elevate the blood pressure, secondary to pain and stress.  In 
April 2003, Dr. Shupp wrote that the veteran's skin 
conditions at times caused pain which could certainly 
contribute to high blood pressure.  

In April 2002, a VA examination was conducted, to determine 
the degree to which his hypertension was worsened by the skin 
condition.  A medical history of hypertension, hyperlipidemia 
with eruptive xanthomas, hydradenitis, and decreased vision 
of the left eye with possible optic atrophy was noted.  The 
examiner noted that the veteran had some hypertension, 
hyperlipidemia, and eruptive xanthomas, which occurred in 
certain types of hyperlipidemia.  The examiner observed, 
"[t]here is a syndrome where there is hypertension, 
hyperlipidemia, and eruptive xanthomas and these people also 
can have borderline diabetes, but these are genetic in origin 
with some environmental effect."  The examiner thought the 
hypertension could be related to that.  The examiner also 
said that the hypertension was not directly related to the 
hydradenitis.  When the veteran was in a lot of pain his 
blood pressure could increase, but this was a normal response 
and not necessarily directly related to the disease of 
hypertension.  

The veteran has also submitted several medical articles 
addressing the symptoms and effects of hydradenitis.  
Although these articles identify numerous potentially 
debilitating manifestations, hypertension is not among the 
conditions identified.  

The Board obtained an opinion from the Veterans' Health 
Administration (VHA opinion) in April 2006.  According to 
that opinion, hydradenitis was not a known cause of 
hypertension, and, therefore, it was less likely than not 
that the veteran's hypertension was related to hydradenitis.  
The physician noted that while pain and stress could 
influence the level of blood pressure, the effect was usually 
transient, and that contrary to popular belief, stress was 
not a major factor in the development of hypertension.  

In evaluating the probative value to be assigned to these 
various opinions, the Board observes that Dr. Harris's two 
letters carry very little weight, due to their brevity and 
lack of explanation, particularly of the apparently 
contradictory conclusions.  Dr. Shupp wrote that the 
discomfort associated with hydradenitis "could" elevate his 
blood pressure.  However, the possibility that a condition 
"could" be related is not sufficient to raise a reasonable 
doubt.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim).  The examiner on the April 
2002 VA examination stated there was no direct relationship, 
and the VHA report found that it was less likely than not 
that the veteran's hypertension was related to hydradenitis.  
This physician noted that the effects of pain and stress on 
blood pressure were usually transient.  In view of these 
factors, the VHA opinion is more probative.

The May 2002 VA examination referred to a "syndrome," which 
included hypertension, hyperlipidemia, and xanthomas (a skin 
condition).  However, according to the VHA opinion, 
hypertension was NOT related to hyperlipidemia.  He noted 
that many people had both hypertension and hyperlipidemia, as 
well as other factors such as central obesity, low HDL, and 
borderline diabetes, which were characterized as a 
"metabolic syndrome."  The factors co-existed, without any 
one causing the other.  Therefore, the physician concluded, 
it was less likely than not that hyperlipidemia was a cause 
of hypertension.  The doctor noted that the hyperlipidemia in 
this veteran appeared to be type IV or familial 
hyperlipidemia, associated with xanthomas.  The doctor noted 
that it was likely that both hypertension and dyslipidemia 
were part of the same syndrome.  

Thus, the weight of the competent evidence establishes that 
hypertension was not present in service, or for several years 
thereafter, nor was hypertension due to or worsened by 
service-connected hydradenitis, or any other event of 
service, such as elevated lipid levels shown therein.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Left Eye Disability

The veteran contends that he developed blurring of the left 
eye in service.  He feels it was due to his work as a dental 
technician around a bright "curing" light without a shield 
or special glasses.  Alternatively, he contends that his left 
eye condition developed as a result of his service-connected 
hydradenitis.  

As noted above, the veteran, as a layman, does not have the 
medical expertise to determine the cause of a medical 
condition of his eye.  This is not a question of credibility, 
but simply that despite the veteran's sincere belief in his 
statements, he does not have the medical training or 
knowledge required to provide an opinion as to causation.  

Service medical records show that on a preservice 
examination, in November 1975, the veteran had a defect of 
decreased visual acuity, not considered disabling, with 
uncorrected vision of 20/25, bilaterally.  In July 1983, he 
underwent an optometry examination.  Uncorrected visual 
acuity was 20/20.  The assessment was astigmatic photophobia, 
chronic, and displaced optic nerve head cups of both eyes.  
On an eye examination in January 1986, the veteran complained 
of a slight blur in distant vision.  The report concluded 
with a diagnosis of compound myopic astigmatism of the right 
eye, and "SMA" of both eyes.  He was issued prescription 
eyeglasses for distance only.  

Following service, a treatment letter, dated in June 1995, 
was received from J. Googe, Jr., M.D.  In his letter, Dr. 
Googe noted the veteran's history of "blurring central 
vision in the left eye possible for a few months."  He also 
noted that the veteran had begun medication for hypertension 
about one month earlier.  Visual acuity was 20/20 in the 
right eye and 20/60 in the left eye.  Intraocular pressure 
was 29 in the right eye and 22 in the left eye.  Dr. Googe's 
report concluded with an assessment of an apparent 
microaneurysm in the left eye, which may be secondary to his 
hypertension.  There was no evidence of significant leakage 
and any photocoagulation to the lesion would be quite 
central.  Dr. Googe also noted that there was strong evidence 
that the veteran may have open angle glaucoma.  

In a May 1998 letter, M. Collins, M.D., wrote that she had 
seen the veteran the previous month for complaint of a loss 
of vision in his left eye for several years, which he felt 
had worsened during the past years.  On examination, his best 
corrected vision was 20/20 in the right eye, but only 20/60 
with distortion in the left eye.  After evaluation including 
computerized tomography (CT) scan and visual field test, 
disclosed a fairly dense inferior field loss in the left eye.  
The conclusion was that the veteran did have a definite optic 
neuropathy in the left eye, although his intraocular 
pressures had been running normal, between 15 to 18.  She 
concluded that he had either an old traumatic optic 
neuropathy to the left eye, or low tension glaucoma.  

In January 2001, Dr. Collins wrote that an examination of the 
veteran in December 2000 had revealed that his visual field 
was stable, and that his intraocular pressures were really 
very good.  Based on this, the impression was optic atrophy 
of the left eye of questionable etiology, with doubtful  low-
tension glaucoma.  


A VA examination of the eyes was conducted in May 2001.  The 
veteran had decreased visual acuity in the left eye, and a 
visual field defect.  The diagnosis was optic atrophy of the 
left eye, not likely to be service-connected but could not be 
ruled out as a possibility.  

A second VA eye examination was conducted in February 2002.  
The examiner reported that he had researched the literature, 
and that there was no known association between ultraviolet 
radiation and acquired optic atrophy.  He concluded that the 
veteran's unilateral optic atrophy was not likely caused or 
aggravated by service.  The examiner reasoned that if the 
ultraviolet light had caused any reduction in vision, it 
would likely have caused a reduction in both eyes.  A 
consultation with another doctor raised the possibility of a 
glioma, for which the veteran was to be monitored.  This 
other doctor also agreed that the veteran had not likely 
acquired his optic atrophy from service.  

Dr. Collins wrote in March 2002, regarding her most recent 
evaluation of the veteran's eyes.  She concluded that he had 
optic atrophy on the left of unknown etiology, very possibly 
the result of an anterior ischemic optic neuropathy, or head 
trauma.  

At his January 2004 hearing, the veteran indicated that he 
first stated noticing problems with his left eye in the 
1980s.  He noted an association of symptoms with his skin 
disorder.  After the hearing, he submitted copies of research 
articles on the effects of hypertension on vision, and on 
hydradenitis.  

In January 2005, the veteran was evaluated by a VA 
optometrist.  The assessment was possible low tension 
glaucoma of the left eye or anterior ischemic optic 
neuropathy, with visual fields possibly worse than in 1998.  

In March 2005, the Board requested an opinion from an 
independent medical expert (IME opinion) regarding the 
etiology of the veteran's left eye disorder.  This opinion, 
by P. Chavis, M.D., noted that the combination of findings 
described in the reports suggested a vascular disorder of the 
left optic nerve compatible with an anterior ischemic optic 
neuropathy.  It suggested that the veteran's vascular system 
was not adequate to maintain optic nerve circulation in the 
presence of even normal or low intraocular pressure.  Often, 
low tension glaucoma patients had a combination of normal and 
elevated intraocular pressure, representing a mixed disease 
state.  Dr. Chavis noted that there was no evidence in the 
literature linking optic atrophy to ultraviolet light 
exposure.  There was a much less than 50 percent probability 
that this can be causally linked to military service.  The 
cupping noted in 1983 was almost symmetrical between the two 
eyes, but there was asymmetrical rim thinning.  Low tension 
glaucoma would not have been present in service, due to the 
veteran's age, and there was no indication of open-angle 
glaucoma.  In an addendum, Dr. Chavis noted that it was 
likely that the veteran's current eye disorder was related to 
uncontrolled hypertension and/or hyperlipidemia.  

However, service connection is not currently in effect for 
either of those conditions.  There is no medical evidence 
linking any disorder of the veteran's left eye to service, or 
to any events which occurred in service, such as ultraviolet 
light exposure.  Likewise, there is no medical evidence of a 
connection between a left eye condition and veteran's 
service-connected hydradenitis.  In the face of the several 
opinions concluding that the veteran's left eye disorder was 
not related to service, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In April 2001, the veteran was sent a letter, advising him of 
the information necessary to substantiate his service 
connection claims, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although he 
was not told, in so many words, to provide any relevant 
evidence in his possession, he was asked to tell VA if he 
knew of any additional evidence he would like VA to consider 
in his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, he was told that 
it was ultimately his responsibility to ensure VA had all 
relevant evidence.  Although this letter was not provided 
prior to the initial adjudication of the claim, that 
adjudication was several years before the enactment of the 
VCAA.  Subsequent to this letter, the RO readjudicated the 
veteran's claim, and provided a supplemental statement of the 
case in February 2002.  Thus, the defects with respect to the 
timing of the VCAA notice requirements were cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
April 2001 letter also provided information regarding the 
effective date of a grant of benefits, with respect to the 
date of receipt of additional evidence, and any failure to 
provide further notice as to effective date matters is 
harmless error, since there is no additional benefit granted 
in this decision to be assigned an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and VA medical records are 
in the file, as well as all private medical records that the 
veteran has identified, and he has not identified any other 
treatment, or other potentially relevant evidence which has 
not been obtained.  He was afforded VA examinations as to 
each issue, and IME and VHA opinions were obtained as well.  
The veteran was provided with a copy of each opinion, and 
stated that he wished to have the appeal decided directly by 
the Board.  For other evidence received subsequent to the 
transfer of the file to the Board, the veteran provided 
signed statements waiving initial RO consideration of the 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, as those responsibilities 
have evolved over the life of this lengthy appeal.  There is 
no indication of the existence of any potentially relevant 
evidence which has not been obtained.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  
	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.

Service connection for defective vision of the left eye is 
denied.




			
            MICHELLE L. KANE                                   
NANCY R. ROBIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


